NO. 4-06-1060           Filed:   11-5-07

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

BOBBY FORD,                              )    Appeal from
          Plaintiff-Appellant,           )    Circuit Court of
          v.                             )    Sangamon County
ROGER E. WALKER, JR.; Administrative     )    No. 06MR305
Review Board Person SHERRY BENTON;       )
Illinois Prisoner Review Board Chair-    )
man NORMAN SUNA; Formal Head Warden      )
GUY D. PIERCE; Formal Head Warden        )
Designee Unknown "PP"; Adjustment Com-   )
mittee Chairperson DAVID A. LINGLE;      )    Honorable
and Cochairperson ANABELLE MOTTELER,     )    Patrick W. Kelley,
          Defendants-Appellees.          )    Judge Presiding.

_________________________________________________________________

          JUSTICE McCULLOUGH delivered the opinion of the court:

          Plaintiff, Bobby Ford, an inmate in the Illinois

Department of Corrections (DOC), filed a complaint against

defendants, Roger E. Walker, Jr. (DOC's Director); Administrative

Review Board (Administrative Board) person Sherry Benton; Illi-

nois Prisoner Review Board (Prisoner Review Board) Chairman

Norman Suna; Formal Head Warden Designee Unknown "PP"; Adjustment

Committee Chairperson David A. Lingle; and Cochairperson Anabelle

Motteler, alleging his due-process rights were violated during

four prison disciplinary proceedings.    On November 21, 2006, the

trial court granted defendants' motions to dismiss.    Plaintiff

appeals, arguing the court erred by dismissing his complaint.

          On June 2, 2006, plaintiff filed a pro se "petition for
mandamus under 42 U.S.C. [section] 1983," alleging his due-

process rights were violated during four prison disciplinary

proceedings that resulted in revocation of good-conduct credits.

He asserted due-process violations occurred at the adjustment-

committee level of proceedings, including (1) insufficient

evidence of his guilt to some of the charged offenses, (2) denial

of his right to call witnesses, (3) denial of the opportunity to

appear at one of his disciplinary hearings, (4) the failure of

prison officials to timely conduct one of his disciplinary

hearings, and (5) the failure of prison officials to conduct one

of the disciplinary hearings at the same prison where the corre-

sponding disciplinary report was issued.   Plaintiff also alleged

defendants failed to correct the due-process violations on

review, and DOC's Director, the Prisoner Review Board, and the

Administrative Board failed to provide "factual information" for

their decisions.

          Plaintiff requested the trial court hold the manner in

which his good-conduct credits were revoked to be unconstitu-

tional; compel restoration of his good-conduct credits and

expungement of disciplinary reports; order defendants to provide

him with a factual basis for decisions relating to the denial of

his grievances, revocation of his good-conduct credits, and his

prolonged placement in punitive segregation; and order defendants

to adhere to and abide by the rules and laws governing revocation


                              - 2 -
of good-conduct credits.   Additionally, plaintiff asserted he was

entitled to $100,000 in compensatory and punitive damages from

each defendant and litigation expenses.

          Documents attached to plaintiff's complaint showed he

received four disciplinary reports while imprisoned.   On Septem-

ber 28, 2005, he received the first disciplinary report at issue.

In connection with that report, the adjustment committee found

plaintiff guilty of insolence and disobeying a direct order.   It

recommended revocation of three months of good-conduct credits.

Plaintiff filed a grievance, which was denied upon review by the

Administrative Board.    The record does not contain the disciplin-

ary report, the adjustment-committee report, or plaintiff's

grievance; the above information is gleaned from the Administra-

tive Board's report.

          On October 7, 2005, plaintiff received the second

disciplinary report, citing him with disobeying a direct order,

intimidation or threats, and insolence.   An adjustment-committee

hearing was conducted, during which two of plaintiff's three

witnesses were called.   The adjustment-committee report states

the third witness was "not contacted due to being [the] reporting

employee."   The adjustment committee found plaintiff guilty of

disobeying a direct order and insolence and recommended revoca-

tion of one month of plaintiff's good-conduct credits.   Plaintiff

filed a grievance but the Administrative Board denied it.


                                - 3 -
          On October 28, 2005, plaintiff was issued a third

disciplinary report, citing him with assault.    The adjustment

committee report shows a hearing was conducted and three of

plaintiff's four witnesses were called.    The fourth witness was

not called because his testimony was deemed to be cumulative.

Following the hearing, the adjustment committee found plaintiff

guilty of assault and recommended revocation of six months of his

good-conduct credits.   Plaintiff filed a grievance, which the

Administrative Board denied .    On January 17, 2006, the Prisoner

Review Board adjusted the loss of good-conduct credits to three

months.

          On January 16, 2006, plaintiff received the fourth

disciplinary report at issue, citing him with assault, fighting,

and threats or intimidation.    The adjustment-committee report

shows a hearing was conducted, but plaintiff requested no wit-

nesses and refused to appear.    The adjustment committee found

plaintiff guilty of all three cited offenses and recommended

revocation of one year's good-conduct credits.    The record shows

plaintiff filed a grievance but does not contain a final decision

by the Administrative Board.

          Defendants filed motions to dismiss plaintiff's peti-

tion pursuant to section 2-615 of the Code of Civil Procedure

(735 ILCS 5/2-615 (West 2004)), alleging he failed to state a

cause of action for mandamus relief.    On November 21, 2006, the


                                - 4 -
trial court granted defendants' motions.

          This appeal followed.

          Initially, defendants contend plaintiff failed to

exhaust his administrative remedies in connection with his first,

second, and fourth disciplinary reports.   Specifically, they note

plaintiff failed to attach the following documents to his com-

plaint: (1) an adjustment-committee report for his first disci-

plinary hearing, (2) grievances he filed in connection with his

first, second, and fourth disciplinary reports, and (3) the

Administrative Board's decision in connection with his fourth

disciplinary report.

          A party aggrieved by an administrative decision cannot

seek judicial review unless he has first pursued all available

administrative remedies.   Johnson v. Department of Corrections,

368 Ill. App. 3d 147, 150, 857 N.E.2d 282, 285 (2006).   The

doctrine of exhaustion of administrative remedies applies to

grievances filed by inmates.    Johnson, 368 Ill. App. 3d at 150,

857 N.E.2d at 285.

          Contrary to defendants' contentions, the documents

plaintiff attached to his complaint were sufficient to show he

exhausted administrative remedies in connection with his first

three disciplinary reports.    However, with respect to his fourth

disciplinary report, plaintiff failed to show his grievance had

administrative finality and, therefore, did not meet his burden


                                - 5 -
of showing the exhaustion of administrative remedies.    See Reyes

v. Walker, 358 Ill. App. 3d 1122, 1125-26, 833 N.E.2d 379, 382

(2005).    Although plaintiff attached the Administrative Board's

final decision to his appellate brief (showing reduction of the

amount of his good-conduct credits to zero), documents appended

to briefs that were not included in the record on appeal will be

ignored.    In re Parentage of Melton, 321 Ill. App. 3d 823, 826,

748 N.E.2d 291, 294 (2001).    Thus, our review is limited to

proceedings in connection with only the first three disciplinary

reports.

            On appeal, plaintiff argues the trial court erred by

granting defendants' motions to dismiss.    A section 2-615 motion

challenges the legal sufficiency of a complaint.    Gilchrist v.

Snyder, 351 Ill. App. 3d 639, 642, 814 N.E.2d 147, 150 (2004).

Pursuant to that section, "[d]ismissal is appropriate only where,

viewing the allegations in the light most favorable to the

plaintiff, it is clear that no set of facts can be proved under

the pleadings that will entitle the plaintiff to relief."

Gilchrist, 351 Ill. App. 3d at 642, 814 N.E.2d at 150.    A trial

court's dismissal of a complaint pursuant to section 2-615 is

subject to de novo review.    Gilchrist, 351 Ill. App. 3d at 642,

814 N.E.2d at 150.

            "An allegation of a due-process-rights violation ***

states a cause of action in mandamus."     Dye v. Pierce, 369 Ill.


                                - 6 -
App. 3d 683, 687, 868 N.E.2d 293, 296 (2006).     Mandamus is an

extraordinary remedy that may be used to compel a public officer

to perform his official duties that do not involve an exercise of

discretion.   Lewis E. v. Spagnolo, 186 Ill. 2d 198, 229, 710

N.E.2d 798, 813 (1999).   "A writ of mandamus will not be granted

unless the plaintiff can show a clear, affirmative right to

relief, a clear duty of the defendant to act, and clear authority

in the defendant to comply with the writ."     Spagnolo, 186 Ill. 2d

at 229, 710 N.E.2d at 813.   Such relief "'is not appropriate to

regulate a course of official conduct or to enforce the perfor-

mance of official duties generally.'"     Cannon v. Quinley, 351

Ill. App. 3d 1120, 1127, 815 N.E.2d 443, 449 (2004), quoting

Hatch v. Szymanski, 325 Ill. App. 3d 736, 739, 759 N.E.2d 585,

588 (2001).

          In his complaint, plaintiff argued he was denied due

process during his prison disciplinary proceedings.    Principles

of due process require an inmate receive (1) notice of disciplin-

ary charges at least 24 hours prior to a hearing, (2) the oppor-

tunity to call witnesses and present documentary evidence when

consistent with institutional safety and correctional goals, and

(3) a written statement by the fact finder of the evidence relied

upon to support a finding of guilt.     Cannon, 351 Ill. App. 3d at

1127, 815 N.E.2d at 449, citing Wolff v. McDonnell, 418 U.S. 539,

563-66, 41 L. Ed. 2d 935, 955-56, 94 S. Ct. 2963, 2978-79 (1974).


                               - 7 -
          First, plaintiff contended his due-process rights were

violated because the adjustment committee's guilty findings in

connection with his October 7, 2005, and October 25, 2005,

disciplinary reports were not supported by the evidence.    To find

an inmate guilty of a charged offense, the adjustment committee

"must be reasonably satisfied there is some evidence that the

offender committed the offense."    20 Ill. Adm. Code §504.80(j)(1-

), as amended by 27 Ill. Reg. 6214, 6229 (eff. May 1, 2003).

Plaintiff's claims are insufficient to show his due-process

rights were violated.    The relevant adjustment-committee deci-

sions were attached to his complaint.    Each decision shows the

committee provided the basis for its guilty finding and included

the facts relied upon by the committee.    A review of those

documents shows the committee's decisions were supported by "some

evidence" as required.

          Second, plaintiff argued he was denied his right to

call witnesses at his October 13, 2005, disciplinary hearing.

The adjustment committee may deny an inmate's witness request "if

the witness's testimony would be irrelevant, cumulative, or would

jeopardize the safety or disrupt the security of the facility,

among other reasons."    Cannon, 351 Ill. App. 3d at 1131, 815

N.E.2d at 452.   Since it is within the committee's discretion to

deny an inmate's witness request, such a decision may not be

challenged in an mandamus petition.     Cannon, 351 Ill. App. 3d at

1131, 815 N.E.2d at 452.

                                - 8 -
          The remainder of plaintiff's alleged due-process

violations concern proceedings in connection with only his fourth

disciplinary report.   Because he failed to prove exhaustion of

administrative remedies as to that report, we do not consider

those allegations on appeal.

          Here, plaintiff failed to allege facts that would

entitle him to mandamus relief for due-process violations at the

adjustment-committee level of disciplinary proceedings.   It

follows that there were no errors to correct on review from those

proceedings, and plaintiff's argument to that effect also fails.

           In his complaint, plaintiff further argued DOC's

director, the Administrative Board, and the Prisoner Review Board

were required, but failed, to provide "factual information" for

their decisions.   To support his position, plaintiff cited

section 3-5-1(b) of the Unified Code of Corrections (730 ILCS

5/3-5-1(b) (West 2004)), which provides as follows:

          "If [DOC] or the Prisoner Review Board makes

          a determination *** which affects the length

          of the period of confinement or commitment,

          the committed person and his counsel shall be

          advised of factual information relied upon

          *** to make the determination."

Pursuant to section 3-5-1(b), "any time a decision affecting the

length of commitment is made, the committed person is entitled to

know the factual basis for that decision."   Hynes v. Snyder, 355

                               - 9 -
Ill. App. 3d 394, 402, 823 N.E.2d 231, 238 (2005).

           In this instance, the decisions affecting the length of

plaintiff's commitment were the revocations of his good-conduct

credit.   The record reflects he was advised of the factual basis

for the revocations at the adjustment-committee level of proceed-

ings.   Section 3-5-1(b) does not require more than this.   (Al-

though plaintiff failed to attach one of the adjustment commit-

tee's decisions to his complaint, we note his argument is based

on the fact that he did not receive "factual information" from

the director, the Administrative Board, or the Prisoner Review

Board, not that he failed to receive the appropriate information

from the adjustment committee.)

           In this case, plaintiff failed to allege facts suffi-

cient to show due-process violations at the adjustment-committee

level or that he failed to receive the "factual information"

relied upon to revoke his good-conduct credits.    His complaint

failed to state a cause of action for mandamus relief.

           Finally, we note, defendant filed a pro se "petition

for mandamus under 42 U.S.C. [section] 1983."     Plaintiff's

complaint did not distinguish between claims for mandamus relief

and claims brought under section 1983.   Nevertheless, revocation

of good-conduct credit may be reviewed pursuant to section 1983

of the Civil Rights Act (42 U.S.C. §1983 (2000)) where the inmate

seeks damages or injunctive relief.    Wolff, 418 U.S. at 554-55,

41 L. Ed. 2d at 950, 94 S. Ct. at 2974; see also Mason v. Snyder,

                              - 10 -
332 Ill. App. 3d 834, 844, 774 N.E.2d 457, 465 (2002) (Cook, J.,

dissenting).    However, for the same reasons already stated,

plaintiff failed to allege sufficient facts that would entitle

him to relief.

            Additionally, "where success in a prisoner's [section]

1983 damages action would implicitly question the validity of

conviction or duration of sentence, the litigant must first

achieve favorable termination of his available state, or federal

habeas, opportunities to challenge the underlying conviction or

sentence."     Muhammad v. Close, 540 U.S. 749, 751, 158 L. Ed. 2d

32, 36, 124 S. Ct. 1303, 1304 (2004), citing Heck v. Humphrey,

512 U.S. 477, 129 L. Ed. 2d 383, 114 S. Ct. 2364 (1994).    Here,

plaintiff's success in this action would implicitly question the

validity of his disciplinary proceedings and the duration of his

sentence.    Thus, his section 1983 claim must also fail because he

failed to show a previous successful challenge to his disciplin-

ary proceedings.

            Here, plaintiff failed to allege sufficient facts that

would entitle him to mandamus relief or relief under section

1983.   The trial court did not err by granting defendants'

motions to dismiss.

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.


                                - 11 -
KNECHT and TURNER, JJ., concur.




                   - 12 -